                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                     Case No. 18-cr-40066-JPG

 SCOTT A. CARNELL,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Scott A. Carnell’s pro se motion for

appointment of counsel and for copies of documents from his case (Doc. 117). Carnell pled

guilty to one count of conspiracy to distribute more than 50 grams of methamphetamine, and the

Court sentenced him to serve 192 months in prison. Carnell appealed the judgment to the Court

of Appeals. His counsel in the District Court has not been relieved of his appointment, so he

continues to represent Carnell on appeal.

       To the extent Carnell asks for copies of documents from his case, the Court will strike the

motion. Carnell made this request pro se, although he is represented by counsel. “[A] defendant

who is represented by counsel relinquishes the right to file his own pro se submissions.” United

States v. Khatib, 606 F. App’x 845, 847 (7th Cir. 2015) (citing United States v. Williams, 495

F.3d 810, 813 (7th Cir. 2007)). “Representation by counsel and self-representation are mutually

exclusive.” Cain v. Peters, 972 F.2d 748, 750 (7th Cir. 1992). So-called “hybrid representation”

confuses and extends matters at trial and in other proceedings. See United States v. Oreye, 263

F.3d 669, 672-73 (7th Cir. 2001). The Court may strike as improper any such pro se motions.

See, e.g., United States v. Gwiazdzinski, 141 F.3d 784, 787 (7th Cir. 1998).
       To the extent Carnell requests appointment of counsel, the Court construes this as a

motion for new counsel. However, after a notice of appeal has been filed, only the Court of

Appeals has the authority to replace or appoint counsel in a case. Therefore, the Court will

transfer this part of the motion to the Court of Appeals for its consideration in connection with

Carnell’s appeal, Appeal No. 19-2207.

       In sum, the Court STRIKES Carnell’s motion to the extent he requests copies and

TRANSFERS the motion to the Court of Appeals to the extent he requests appointment of new

counsel (Doc. 117).

IT IS SO ORDERED.
DATED: July 8, 2019


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 2
